Citation Nr: 1316056	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  11-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to August 1946 and from April 1951 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

He appeared for a video conference hearing on this matter in November 2012, and the transcript of that hearing is included in Virtual VA.  Previously, he appeared for an RO hearing in October 2011.

The Veteran also initiated an appeal of the RO's January 2012 denial of service connection for a "mental health condition not otherwise specified to include but not limited to depression and/or anxiety" and was furnished with a Statement of the Case on this issue in June 2012.  However, he did not respond to this issuance and has not perfected an appeal on this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

CONCLUSION OF LAW

The criteria for the assignment of an increased disability rating from 10 to 30 percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in January 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating, including the specific disability rating percentage the Veteran feels is applicable and warranted.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has not indicated private treatment for his PTSD.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examination most recently in March 2013.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the March 2013 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the March 2013 VA examination and report, the recently added VA treatment records, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication...................................................................10 percent

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Factual Background and Analysis

The Veteran contends that his PTSD symptoms warrant a rating in excess of 10 percent.  He specifically contends that he cannot forget the sights and smells of the concentration camps and prisoners he encountered during his active service.  

By way of background, the Veteran filed his claim for service connection for PTSD in December 2010.  He was awarded service connection for PTSD in an April 2011 rating decision, and the RO assigned a 10 percent rating, effective November 17, 2010.  He disagreed with the rating assigned and perfected his current appeal.  

The Veteran was initially afforded a VA psychiatric examination in January 2011, during which he denied any outpatient treatment or hospitalization for a mental disorder.  He reported serving with the 71st Infantry during World War II (WWII), and they were exposed to combat in France, Germany, and Austria.  He later served in the Korean Conflict.  

The Veteran described being married since 1947 to his spouse and that he has regular contact with his children, grandchildren, and great grandchildren.  He denied any history of suicide attempts, violence, or issues with substance abuse.  He is currently retired.  

During the mental status examination, the Veteran's appearance was within normal limits.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed, and attentive to the examiner.  The Veteran's affect was normal, but his mood was anxious.  He indicated that he was relieved to finally have this interview.  His attention and orientation were intact and within normal limits.  Thought processes and content were unremarkable, and he reported no delusions or hallucinations.  His judgment is intact and his intelligence is above average.  The Veteran understands that he has a problem.  The Veteran endorsed some sleep impairment, especially in the evening prior to the examination.  He does not exhibit any inappropriate behavior, obsessions/ritualistic behavior, panic attacks, suicidal or homicidal thoughts, or episodes of violence.  He experiences good impulse control, and can interpret proverbs appropriately.  The Veteran has no problem performing activities of daily living and is able to maintain a minimal level of personal hygiene.  The Veteran's memory is within normal limits.  

The Veteran described his PSTD symptoms as including recurrent, intrusive, and distressing recollections of the event.  This includes images, thoughts, and perceptions.  He described making efforts to avoid activities, places, or people that arouse his recollections of the trauma.  The Veteran further reported continued flashbacks to the odor and the condition of the men he liberated from an Austrian concentration camp.  He told the examiner that he will never be able to get over it.  He related that some scenes on television will trigger his distressing recollections-especially scenes about the war.  The Veteran also described the cold weather as a trigger as it reminds him of his time in Korea.  

The examiner indicated that the Veteran met the criteria for a diagnosis of PTSD inasmuch as he was exposed to events in Europe and Korea that led to death, threatened death, or serious injury to self.  These events caused the Veteran to feel fear, hopelessness, and horror.  The examiner diagnosed PTSD and assigned a GAF of 60.  He described the Veteran's symptoms as mild to moderate.  The examiner added a further note that the concentration camp experience still bothers the Veteran on a regular basis, and he clearly avoids all movies or programs related to WWII.  The examiner described the Veteran's PTSD symptoms are transient or mild and cause decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran underwent VA outpatient treatment in May 2011.  He reported the same stressors as during his VA examination.  He described experiencing recurrent dreams of the Holocaust victims, but denied any significant sleep disruption at that time.  He reported near daily reexperiencing related to being killed by a landmine.  He recalled during service that his foot slid underneath a trip wire, but had it landed on top of the wire, he would have set it off.  He described being able to "feel" the trip wire on his arch nearly every day.  The Veteran reported encountering PTSD triggers all the time, especially while watching television shows, hearing people scream, and eating chicken.  The Veteran's spouse indicated that her husband struggles with intimacy issues due to his PTSD symptoms, and she feels that his affect has been chronically restricted.  

The Veteran denied any anger or irritability issues, but does have problems concentrating due to the intrusive PTSD thoughts.  He does not perceive himself as hypervigilant, but his wife indicated that the Veteran sometimes startles and reacts.  He described his mood as depressed and hopes that it would resolve over time.  He watches a comedy or game shows to get his mind off the depressive thoughts.  

Objectively, the psychologist indicated that the Veteran's general appearance, motor behavior, and eye contact were within normal limits.  His facial expression was sad, but his attitude was cooperative.  Mood was neutral and affect was appropriate/variable.  The Veteran language and thought processes were within normal limits.  He denied any suicidality or homicidality.  The PTSD diagnosed as continued, and the treating psychologist assigned a GAF of 60.  He described the Veteran's symptoms as moderate to severe.  

During the Veteran's November 2012 hearing, he reported recurrent nightmares/flashbacks regarding his time in Germany and Austria during WWII.  He indicated that these nightmares occur two to three times a week, and when he awakens, he is mentally and physically exhausted.  He states that his PTSD symptoms affect his wife, but she has been understanding.  The Veteran also described feeling survivor's guilt due to his experiences in Korea.  He also reported that the only mental health treatment he receives is from VA.  

In March 2013, the Veteran underwent another VA psychiatric examination, during which the examiner assigned a GAF of 62 and indicated that the Veteran's symptoms were mild in nature.  The examiner described the GAF score as indicative of mild symptoms, but the Veteran is functioning pretty well and has some meaningful interpersonal relationships.  The examiner further described the Veteran's symptoms as causing occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran indicated that he sees his children and/or grandchildren on a daily basis.  He spends his time working around the house and helping his wife.  His hobbies include fixing clocks.  He continues to undergo VA treatment for his PTSD, but denied taking any medication.  

Mental status examination revealed many of the same findings as in the previous VA examination.  The Veteran described his mood as kind of anxious and concerned.  He endorsed continued problems with sleep and when he awakens due to intrusive thoughts about his military service, he has a hard time going back to sleep.  The Veteran reported that he gives talks to various groups about his in-service experiences, and this can be both helpful and distressing at the same time.  He endorsed continued distressing thoughts/flashbacks of both the concentration camp and Korea experiences.  The Veteran reported persistent avoidance of stimuli associated with his trauma.  The examiner indicated that the Veteran makes efforts to avoid thoughts, feelings, conversations, activities, and/or place/people that arouse recollection of the trauma.  He has markedly diminished interest or participation in significant activities, and endorses feelings of detachment or estrangement from others.  The examiner also indicated that the Veteran experiences difficulty falling/staying asleep and has hypervigilance.  As to all of the Veteran's PTSD symptoms, the examiner indicated that these cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Veteran continues to undergo VA treatment for his PTSD complaints.  During the timeframe on appeal, the Veteran's GAF scores have ranged from 55-65, and he reported varying degrees PTSD symptoms.  The Veteran endorsed continued sleep problems, depression, distressing/intrusive thoughts, and reexperiencing.  Treating professionals described the Veteran's symptoms as anywhere from mild to moderate to moderately-severe in nature.  

In February 2013, the Veteran reported increased sleep problems, exacerbated by pain in the neck and shoulder caused by a motor vehicle accident.  The Veteran did not "overtly" complain of nightmares, but indicated that he is still bothered by the PTSD intrusive thoughts.  He feels that he is doing somewhat better.  He indicated that his PTSD sessions have been helpful.  The treating psychologist assigned the Veteran's a GAF of 62, and noted the Veteran's symptoms were mild in nature.  

Upon careful review of the evidence of record, the Board finds that the lay and the medical evidence of record more nearly reflects the frequency, severity, or duration of psychiatric symptoms required for the assignment of a 30 percent rating, but no more, for PTSD.  

The Board is aware that the Veteran's PTSD symptoms have varied throughout the timeframe on appeal, but there is evidence to support symptoms associated with a 30 percent rating.  Namely, the Veteran's symptoms are analogous to those that cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and normal conversation).  During the appeal period, the Veteran has exhibited depressed mood, anxiety, and chronic sleep impairment-in addition to his reports of intrusive thoughts, avoidance, diminished participation in activities and some hypervigilance.  It further shows that he has meaningful relationships with his family, especially his wife.  Although the Veteran experienced anxiety, it was not shown to be constant and he had no episodes of panic attacks.  

During the appeal period, the Veteran's GAF scores have varied from 55 to 65.  As noted above, a GAF score between 51 and 60 is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning, and a GAF between 61 and 70 is indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  In addition his stresses and symptoms have varied from mild in nature to moderately severe.  Although the Veteran does not meet all the criteria for a 30 percent rating under Diagnostic Code 9411, his symptoms are most analogous to those for occupational and social impairment with decreased work efficiency and intermitted periods of inability to perform occupational tasks.  

The Board finds, however, that the Veteran's PTSD symptoms do not warrant a higher, 50 percent rating.  Neither the lay nor the medical evidence more nearly reflects the frequency, severity, or duration of psychiatric symptoms required for an evaluation in excess of 30 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In other words, the Veteran's symptoms do not cause occupational and social impairment with reduced reliability and productivity.  

The Board finds no basis to stage this rating during this period as the Veteran did not meet the criteria for a 50 percent rating at any time during the appeal period.  See Fenderson, supra.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports sleep impairment, intrusive thoughts, depressed mood, and anxiety.  As discussed above, the current 30 percent rating is adequate to fully compensate the Veteran for his PTSD symptoms. 






	(CONTINUED ON NEXT PAGE)


In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A 30 percent rating for PTSD is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


